

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.





Exhibit 10.68
AMENDMENT NO. 5
TO THE
SUPPLY AND LICENSE AGREEMENT
BY AND BETWEEN
HESKA CORPORATION
AND
INTERVET INC., d/b/a MERCK ANIMAL HEALTH


This AMENDMENT NO. 5, dated as of this 30th day of October, 2015 (“Amendment No.
5”), to the Supply and License Agreement, dated as of August 1, 2003 (as amended
from time to time and hereinafter collectively referred to as the “Agreement”),
is made by and between INTERVET INC., d/b/a MERCK ANIMAL HEALTH (“MAH”), and
HESKA CORPORATION (“Heska”).
RECITALS:
WHEREAS, MAH (formerly called Schering-Plough Animal Health Corporation) and
Heska entered into the Agreement to, among other things, provide for the supply
by Heska to MAH of certain veterinary products; and
WHEREAS, MAH and Heska desire to amend the Agreement to, among other things,
modify certain provisions of the Agreement.
NOW, THEREFORE, MAH and Heska hereby agree to amend the Agreement as follows:
1.    Unless otherwise defined herein, each of the capitalized terms used in
this Amendment shall have the meaning ascribed to it in the Agreement. Any
references to “Schering” in the Agreement and in the amended language of the
Agreement contained in this Amendment No. 5 shall be deemed to refer to MAH. MAH
and Heska are each a “Party” and collectively the “Parties”.
2.    Pursuant to that certain letter agreement between the Parties dated as of
August 14, 2015, Heska granted MAH certain non-exclusive rights to
Non-Veterinarian Channels (as defined below) [***] the following changes to the
Agreement are hereby made:
(a)    A new Section 1.17 is hereby added to the Agreement as follows:
"1.17     "Non-Veterinarian Channels" shall mean any portion of the retail
channel that does not maintain a Permitted Distributor relationship with a
Veterinary Institution with respect to the Product, including but not limited to
retail pharmacies, big box stores, Internet based online pharmacies not meeting
the definition of Permitted Distributor, pet specialty stores and in each case,
their respective e-commerce outlets. Non-Veterinarian Channels specifically
excludes the Over-the-counter channel."

- 1 -

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



(b)    Section 2.1(a) is hereby deleted in its entirety and replaced with the
following:
"(a)     During the term of this Agreement, Heska shall be the exclusive
supplier of the Product to Schering solely for the exclusive distribution and
sale of the Product by Schering to Veterinarians (including Permitted
Distributors) and the Non-Veterinarian Channels in the Territory. [***] The
rights to the Product retained by Heska under this Agreement include the
Over-the-counter channel, but, subject to Section 2.7, will specifically exclude
the right to distribute and sell the Product to Veterinarians, Permitted
Distributors and the Non-Veterinarian Channels in the Territory."
(b)    Section 2.1(b) is hereby deleted in its entirety and replaced with the
following:
"(b)     [***]
(c)    All references to "Veterinarians" in Sections 2.1(c), 2.12 and 2.13 are
hereby replaced with "Veterinarians and the Non-Veterinarian Channels."
3.    The Parties further agree that notwithstanding anything to the contrary
contained in the Agreement, [***] Heska agrees that it will manufacture and
supply Products [***] MAH will be responsible for the upfront cost [***]
development and shall reimburse Heska for any and all reasonable, actually
incurred costs related thereto. In addition, any and all reasonable, actually
incurred destruction costs for obsolete packaging incurred by Heska [***]
4.    Exhibit A of the Agreement is hereby deleted in its entirety and replaced
with Exhibit A-1 attached to this Amendment.
5.    The last sentence of Section 2.7 of the Agreement is hereby deleted in its
entirety and replaced with the following:
“If Schering fails to purchase enough Product in a Calendar Year to satisfy the
Annual Minimum Purchase Requirement for that Calendar Year, then Schering may
pay to Heska the amount of the shortfall, in which case this Agreement will
continue as if Schering had met the Annual Minimum Purchase Requirement. If
Schering fails to purchase enough Product in a Calendar Year to satisfy the
Annual Minimum Purchase Requirement for that Calendar Year, the Parties shall
meet within thirty (30) days after the end of such Calendar Year to discuss in
good faith the reasons behind the shortfall and possible adjustments to the
Annual Minimum Purchase Requirements, which Heska may accept or reject in its
sole discretion. Following such

- 2 -

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



discussions, if Heska has not agreed in its sole discretion to change the Annual
Minimum Purchase Requirement for the Calendar Year in question, and Schering
fails to make the necessary shortfall payment within sixty (60) days following
the end of such Calendar Year, Heska has the right upon written notice to
Schering to convert this Agreement into a non-exclusive Agreement, in which case
Schering shall be subject to no Annual Minimum Purchase Requirements going
forward. The foregoing right to convert this Agreement into a non-exclusive
Agreement is Heska's sole and exclusive remedy for Schering's failure to
purchase enough Product in a Calendar Year to satisfy the Annual Minimum
Purchase Requirement for that Calendar Year; provided, however, in the event of
Heska's exercise of such right, [***] and thereafter during the term of this
Agreement, Heska has the right upon sixty (60) days prior written notice to
Schering to terminate this Agreement without liability therefor. [***]
6.    Heska and MAH will discuss in good faith the implementation of private
label, bundling, co-promotion and/or other similar sales strategies using the
TriHeart Plus Product (or an equivalent private label brand) and Heska’s canine
heartworm diagnostic testing product SoloStep (or an equivalent private label
brand).
7.    Except as expressly modified by this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

- 3 -

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.





IN WITNESS WHEREOF, each of MAH and Heska has caused this Amendment to be
executed by its respective duly authorized officer as of the date first above
written.
HESKA CORPORATION
By:    /s/ Michael J. McGinley            
Name:    Michael J. McGinley                
Title:     President, Biologicals & Pharmaceuticals    
INTERVET INC.
By:    [***]                        
Name:    [***]                        
Title:    [***]                        




Merck Animal Health Legal
Approved
21OCTOBER2015
[***]

- 4 -

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



EXHIBIT A-1
PRICE, MINIMUM PURCHASE SIZE AND ANNUAL MINIMUM PURCHASE REQUIREMENT
1.
Pricing. The initial Product transfer price for all orders placed by MAH and
delivered by Heska during a Calendar Year shall be volume-tiered as set forth
below and based on MAH’s good faith forecast of projected purchases of Product
for such Calendar Year provided to Heska pursuant to Section 2.2. [***]

Product Transfer Price:
 
[***]
[***]
[***]
[***]
Small Tablets
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
Medium Tablets
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
Large Tablets
[***]
[***]
[***]
[***]



Prices and volumes are per Product packet, each packet consisting of six (6)
tablets. MAH may order, and Heska will deliver, single-blister Small Tablets to
be used as samples by MAH. The Product Transfer Price for such samples will be
[***] Sample purchases will be included in the calculation of MAH’s Annual
Minimum Purchase Requirements set forth in Section 3 of this Exhibit A-1.
Prices are for the packaging format currently in effect as of the effective date
of this Amendment No. 5. Packaging format changes required by the FDA or other
regulatory authorities shall be paid for by Heska. Packaging formats not
required by the FDA or

- 5 -

--------------------------------------------------------------------------------



Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.



other regulatory authorities and requested by MAH shall be the responsibility of
MAH, and MAH shall reimburse Heska for its documented costs related to such
changes in packaging format.
2.
Minimum Purchase Size:

a.
Small Tablets:        [***]

b.
Medium Tablets:    [***]

c.
Large Tablets:        [***]

3.
Annual Minimum Purchase Requirement Per Calendar Year:

a.
2015:    [***]

b.
2016:    [***]

c.
2017:    [***]

d.
2018:    [***]

e.
2019+:    The annual minimum purchase requirement for each year going forward
[***]




- 6 -